Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 42 - 53 in the reply filed on 11/19/2021 is acknowledged.
Claim Objections
Claims 43-53 are objected to because of the following informalities: Claims 43-53 are depended from cancelled claims. Appropriate correction is required.
For the purpose of this office action, claims 43 – 50 and 53 are construed as depending on the independent claim 42. Claims 51-52 are construed as depending on the independent claim 50.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 42 - 53 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U. S. Patent Application Publication No. 2013/0287959.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be 
Regarding claim 42, US’959 discloses a silicon based coating compositions comprising appropriate portions of polymerized silazane resin, polymerized siloxane resin, and polymerized silane resin, and optionally portions of organic solvent and additives, and results in a coating having a thickness between 0.1 and 1.5 mil and a hardness of 2- 9H(H, Hardness, by ASTM D3363 standard) and a kinetic coefficient of friction between about 0.03 to about 0.04. The silicon based coating compositions of the current invention may further include one or more additives including, but not limited to, curing agents, matting agents, pigments, fillers, flow control agents, dry flow additives, anti-cratering agents, surfactants, texturing agents, light stabilizers, matting agents, photosensitizers, wetting agents, anti-oxidants, plasticizers, opacifiers, stabilizers, degassing agents, corrosion inhibitors, ceramic microspheres, and et al. The silicon based coating composition generally comprises from about 0% (w/w) to about 80% (w/w) silazane, from about 0% (w/w) to about 60% (w/w) siloxane, and from about 5% (w/w) to about 80% (w/w) silane, and optionally portions of organic solvent and additives([0006],[0007], [0033],      claim 1 and abstract). 
US’959 discloses that the siloxane is of a formula [SiOR1R2]n (polysiloxane), and wherein R1 and R2 are the same or different and can be alkyl, aromatic hydrocarbon, organoamine, fluorinated hydrocarbon, organo-alkoxy, orano-mercapto, organo-ahloro, organo-cyano, or allyl. By varying the -Si--O-- chain lengths, side 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Although the prior art combination does not disclose all the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. 
Regarding claims 43 - 44, Polysilazane as provided in the form of KDT HTA.RTM. 1500 resin comprises between about 0% and about 80% (w/w) of the total formula weight of silicon based coating compositions. In one embodiment, the silicon based coating composition does not contain polysilazane in the form of KDT HTA.RTM. 1500 resin or the like. In some embodiments, polysilazane in the form of KDT HTA.RTM. 1500 resin or the like (A-Resin, as designated hereinafter) comprises about 80%, 75%, 70%, 65%, 60%, 55%, 50%, 45%, 40%, 35%, 30%, 25%, 20%, 15%, 10%, 5%, 4%, 3%, 2%, 1%, 0% (w/w), or any range thereof, of the silicon based coating composition ([0024]).
Regarding claims 45-46, In some embodiments, polysiloxane, in the form of Dimethyl Silicone Fluids or the like, comprises about 60%, 57%, 53%, 50%, 47%, 43%, 
Regarding claim 47, US’959 discloses that the siloxane is of a formula [SiOR1R2]n (polysiloxane), and wherein R1 and R2 are the same or different and can be alkyl, aromatic hydrocarbon, organoamine, fluorinated hydrocarbon, organo-alkoxy, orano-mercapto, organo-ahloro, organo-cyano, or allyl. By varying the -Si--O-- chain lengths, side groups, and crosslinking, polysiloxanes can vary in consistency from liquid to gel to rubber to hard plastic([0026]). In some embodiments, polysiloxane, in the form of Dimethyl Silicone Fluids or the like, comprises about 60%, 57%, 53%, 50%, 47%, 43%, 40%, 37%, 33%, 30%, 27%, 25%, 23%, 20%, 17%, 15%, 13%, 10%, 7%, 5%, 4%, 3%, 2%, 1% (w/w), or any range thereof, of the silicon based coating composition ([0028]).
Regarding claim 48, US’959 discloses that polysilane is used ([0030]).
Regarding claim 49, US’959 discloses that the silane is in a mixture of pentyl acetate, 2-methyl butyl acetate, isoamyl acetate and isoparaffin solvent([0031]). The amount of organic solvent in the silicon based coating composition ranges from between about 25% to 45% (w/w)([0032]).
Regarding claims 50-52, US’959 discloses that the additive include pigments, matting agents, fillers, flow control agents, dry flow additives, anticratering agents, surfactants, texturing agents, light stabilizers, matting agents, photosensitizers, wetting agents, anti-static agents, anti-oxidants, plasticizers, opacifiers, stabilizers, degassing agents, corrosion inhibitors, ceramic microspheres, slip agents, dispersing agents, and surface altering additives. The additive amount is between about 0% and about 2% 
Regarding claim 53, Representative examples of such matting agents include inorganic matting agents such as silica-based ACEMATT.RTM. matting agents from Evonik Degussa (Parsippany, N.J.) and silica-based matting agents available from Ineos Silicas (Hampshire, United Kingdom)([0035]). The additive comprises about 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.1%, or 0% (w/w) of the total composition([0038]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
.
s 42-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10138381. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent disclose a substantially  similar silicon based coating composition.
Claims 42-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10689528. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent disclose a substantially similar silicon based coating composition.
Claims 42-46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9505949. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent disclose a substantially similar silicon based coating composition. Similar composition has similar properties.
Claims 42-46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9006355. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent disclose a substantially similar silicon based coating composition. Similar composition has similar properties.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-48, 50, 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP3155001B2(JP’001).
Regarding claim 42, JP’001 discloses a coating composition comprising (a) a silicone resin paint and (b) one or more resins selected from the group consisting of a polyborosiloxane resin, a polycarbosilane resin, a polysilastyrene resin, a polytitanocarbosilane resin, and a polysilazane resin; and (c) an inorganic color pigment,(d) a filler. The mixing ratio of the component (a) and the component (b) may be appropriately adjusted so that the viscosity after mixing is about 60 poise or more. 
The polyborosiloxane resin, polycarbosilane resin, polysilastyrene resin, polytitanocarbosilane resin, and polysilazane resin used in the present invention have a metal element such as silane, titanium, or boron in the main chain. And a polymer in which an organic group such as a methyl group or a phenyl group is bonded to a side chain( read on the high temperature silicone resin). These resins can be used alone or in combination of two or more( page 3).
The prior art discloses obtain high temperature resistance coating composition and it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite 
Regarding claims 43-47, JP’001 discloses a coating composition comprising (a) a silicone resin paint and (b) one or more resins selected from the group consisting of a polyborosiloxane resin, a polycarbosilane resin, a polysilastyrene resin, a polytitanocarbosilane resin, and a polysilazane resin; and (C) an inorganic color pigment,(d) a filler. The mixing ratio of the component (a) and the component (b) may be appropriately adjusted so that the viscosity after mixing is about 60 poise or more. The coating composition can render a coating film capable of withstanding a temperature of 300 ° C. or more. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Thus, it would have been obvious to one of ordinary skill in the art before the invention of the instant application to obtain the proper polysilazane, polysiloxane and /or silicone resin amount to obtain the desired viscosity and high temperature resistance coating composition.
Regarding claim 48, JP’001 discloses that one or more resins is selected from (b) polyborosiloxane resin, polycarbosilane resin, polysilastyrene resin, 
Regarding claim 50 and 53, JP’001 discloses that an inorganic color pigment such as silica is added for the purpose of further improving heat resistance and coloring. it is desirable that these inorganic coloring pigments are blended in an amount of 20 to 200 parts by weight based on 100 parts by weight of the total of the resin components of component (a) and component (b)(page 3). Thus the content of the pigment ( 20/120=16.7%) is read on the claimed range.
Regrading claim 52, the amount of the titanium oxide is added 3 to 1 with respect to 100 parts by weight of the total of the resin components (a) and (b)(page 4). Thus the content of the titanium oxide(corrosion inhibitor) is read on the claimed range.
Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP3155001B2(JP’001), further in view of US20080096024A1(US’024).
Regarding claim 49, JP’001 discloses the composition set forth above. Solvent is added to adjust the viscosity of the composition.
But it is silent about the specific solvent used in the composition.
US’024 discloses a heat resistance coating composition includes: a resin system comprising a polysilazane and optionally a polysiloxane. The composition can also include  at  least  15% one or more organic solvents, which can be any of a wide variety of solvents, although this is optional. Preferably, the solvents are aprotic (i.e., they do 
Thus, it would have been obvious to one of ordinary skill in the art to use the claimed solvent in the coating composition of JP’ before the invention of the instant application, motivated by the fact that US’024 discloses such solvent can enhance coating and its evaporative qualities, depending on the rate of drying that is desired ([0076-0077]).
Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP3155001B2(JP’001), further in view of US20110064939 (US’939). 
Regarding claim 51, JP’001 discloses the composition set forth above 
But it is silent about the ceramic microshere used in the composition.
US 20110064939 discloses a coating composition comprising ceramic microspheres can be combined with the macroporous particles may act as a viscosity modifier, lowering the viscosity of the paint carrier and polymer binder system([0011] and [0041]).
Thus, it would have been obvious to one of ordinary skill in the art to use the claimed solvent in the coating composition of JP’001 before the invention of the instant application, motivated by the fact that US’039 discloses ceramic microspheres can be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731